                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA


UNITED STATES OF AMERICA                            )
                                                    )      Case No. 1:19-cr-62-HSM-SKL-1
                                                    )      Case No. 1:19-cr-63-HSM-SKL-1
v.                                                  )
                                                    )
                                                    )
RICARDO GASPAR-TAPIA                                )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count

 Two of the two-count Superseding Indictment Case No. 1:19-cr-62 and to Count One of the one-

 count Indictment in Case No. 1:19-cr-63; (2) accept Defendant’s plea of guilty to Count One and

 Count Two of the Superseding Indictment Case No. 1:19-cr-62 and to Count One of the

 Indictment in Case No. 1:19-cr-63; (3) adjudicate Defendant guilty of the charges set forth in

 Count One and Count Two of the Superseding Indictment Case No. 1:19-cr-62 and to Count One

 of the Indictment in Case No. 1:19-cr-63; (4) defer a decision on whether to accept the amended

 plea agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing

 in this matter [Doc. 22].      Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

 report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

 judge’s report and recommendation [Doc. 22] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

 as follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count One and Count Two of

           the Superseding Indictment Case No. 1:19-cr-62 and to Count One of the Indictment
   in Case No. 1:19-cr-63 is GRANTED;

(2) Defendant’s plea of guilty to Count One and Count Two of the Superseding

   Indictment Case No. 1:19-cr-62 and to Count One of the Indictment in Case No. 1:19-

   cr-63 is ACCEPTED;

(3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

   Count Two of the Superseding Indictment Case No. 1:19-cr-62 and to Count One of

   the Indictment in Case No. 1:19-cr-63;

(4) A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

(5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on March 13, 2020 at 9:00 a.m. [EASTERN] before a

   District Judge.

SO ORDERED.

ENTER:



                                                  /s/ Harry S. Mattice, Jr.
                                                 HARRY S. MATTCE, JR.
                                            UNITED STATES DISTRICT JUDGE




                                     2
